Citation Nr: 0008719	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for a 
hemorrhagic cyst of the right ovary.

2. Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 (1999) for multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1976 to February 
1984.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In September 1999, a videoconference hearing was held before 
the undersigned Board member.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained by the RO.  Service 
connection is in effect for the residuals of the cyst 
removal herein at issue and endometriosis.  Noncompensable 
ratings have been assigned for both disorders.

2.  The appellant's hemorrhagic cyst of the right ovary is 
not characterized by symptoms that require continuous 
treatment.

3. The appellant's service-connected disabilities do not 
interfere with normal employability.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability evaluation for a 
hemorrhagic cyst of the right ovary have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.27, 4.116, Diagnostic Code 7615 (1999).

2. A compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 for multiple, noncompensable, service-connected 
disabilities is not warranted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased (compensable) evaluation for 
a hemorrhagic cyst of the right ovary.

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed and no further assistance to the appellant is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  In addition, as set out below, the 
noncompensable rating assigned in this case is the initial 
rating assigned.  Thus, the Board will considered all 
pertinent evidence for the appeal period to ascertain whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Moreover, during the appeal period, 
the criteria for rating gynecological conditions were 
modified.  Consideration herein will include whether the old 
or the new criteria are more favorable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, in a December 1997 rating decision, the 
appellant was awarded service connection and a noncompensable 
evaluation for a hemorrhagic cyst of the right ovary under 
Diagnostic Code 7699-7615, effective March 17, 1993.  At 
present, as she contends that her disability is more 
disabling than currently evaluated, her case is before the 
Board for appellate review.

In this regard, under the general rating formula for disease, 
injury, or adhesions of female reproductive organs 
(Diagnostic Codes 7610 through 7615), symptoms that do not 
require continuous treatment are rated as non-compensable.  
Symptoms that require continuous treatment are rated at 10 
percent, and symptoms that are not controlled by continuous 
treatment are rated as 30 percent disabling.  See 38 C.F.R. 
§ 4.116, Diagnostic Codes 7610 through 7615 (1999).  These 
provisions were put in place in mid 1995.  See 60 Fed. Reg. 
19851 (1995), (effective May 22, 1995).

Prior to May 22, 1995 compensable ratings were assigned 
removal of one or both ovaries, or atrophy of one or both 
ovaries.  New growths were rated in accordance with the 
effect upon parts or organs involved whose function is 
impaired or whose resection or excision is indicated.  
38 C.F.R. § 4.116 DC 7617, 7618, 7619, 7620 (1994).

It is the Board's conclusion that there is no advantage to 
the appellant to the old criteria.  In fact, the new criteria 
provide a better analogy to the appellant's condition, and 
will be considered below.  It is noted that there is no 
absence or atrophy of an ovary such as to warrant a 
compensable rating under the old criteria.

With respect to the evidence of record, service medical 
records reflect that the appellant was placed on hormone 
suppression therapy in December 1983.  A February 1997 
statement from Dr. H. A. Brundage states that it is possible 
that the discontinuance of hormones contributed to the 
formation of the appellant's hemorrhagic ovarian cyst.  
Indeed, an April 1997 VA examination indicates that following 
hormone therapy, the appellant developed a large cyst that 
ruptured and caused severe hemorrhage, leading to a 
cystectomy.  The procedure was performed in 1984.

The April 1997 VA examination revealed a pelvic examination 
within normal limits, and no scars or lesions were found.  
Vault, cervix, pap and uterus were all within normal limits.  
Suprapubic tenderness was noted.  Diagnosis was hemorrhagic 
cyst of the right ovary.  It was noted that since the 
surgery, the appellant has complained of unusual pains in her 
pelvic region, pains during intercourse and lower back 
discomfort.  It does not appear from the record that the pain 
was such as to require any type of treatment.

A January 1998 letter from Dr. K. J. Crosslin stated that the 
appellant was having irregular periods secondary to 
polycystic ovary syndrome.  Dr. Crosslin explained that 
polycystic ovaries are a condition where the luteinizing 
hormone surge that regulates ovulation does not occur, and 
for this reason, the luteal phase of the cycle is never 
entered.  Because of this condition, the appellant does not 
produce a significant amount of progesterone, and thus, does 
not have a normal monthly withdrawal bleed.  Dr. Crosslin 
stated that the unopposed estrogen places her at an increased 
risk for endometrial cancer and, because of this risk, the 
appellant has been prescribed Provera 10 mg to take for 
fourteen days of each month.  The appellant also had an 
abnormal Pap smear, which was diagnosed as atypical squamous 
cells of undetermined significance.  Dr. Crosslin has 
recommended that the appellant repeat her Pap smear at 
regular six-month intervals until they resume normalcy.  He 
did not attribute or connect the appellant's polycystic ovary 
syndrome or any of the aforementioned symptoms to her 
service-connected hemorrhagic cyst of the right ovary.

In a June 1998 letter, Dr. Crosslin clarified that the 
appellant's pelvic pain and pain with intercourse is probably 
not related to her polycystic ovary syndrome or abnormal Pap 
smear, but rather, possibly the result of having major 
abdominal surgery secondary to a hemorrhagic ovarian cyst.  
He stated that there was "an excellent chance" that her 
symptoms are related to her hemorrhagic ovarian cyst, but 
this could only be diagnosed via laparoscopy with removal of 
the adhesions, if found.  

After a review of the evidence, the Board finds that the 
appellant's service-connected disability is not manifested by 
symptoms that require continuous treatment.  Therefore, the 
Board finds that the evidence of record does not support the 
award of a 10 percent disability evaluation for the 
hemorrhagic cyst of the right ovary.  See 38 C.F.R. § 4.116, 
Diagnostic Code 7615 (1999).

The Board further finds that the evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards.  See 38 C.F.R. § 3.321(b)(1) (1999).  In 
this regard, while the appellant has alleged interference 
with her daily life, the Board does not find evidence 
supporting an exceptional or unusual disability picture which 
is not contemplated by the regular schedular standards.  In 
the absence of such unusual factors, the Board finds that the 
criteria for the application of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

2.  Entitlement to a compensable evaluation for multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (1999).

As set forth above, the record shows that the appellant is 
service-connected for hemorrhagic cyst of the right ovary, 
rated noncompensable from March 17, 1993.  The appellant is 
also service-connected for endometriosis, likewise rated 
noncompensable from March 17, 1993.  She asserts that these 
service-connected disabilities interfere with her employment.

Regarding the her endometriosis, the appellant was examined 
for prolonged menstrual bleeding in service, and for cervical 
dysplasia and menorrhagia.  In a December 1981 treatment 
note, the examiner indicated that the appellant's menorrhagia 
was secondary to endometriosis.  A diagnosis of endometriosis 
was confirmed on laparoscopy performed in December 1983.

When a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly interfere with normal employability, even though none 
of the disabilities may be of a compensable degree under the 
1945 Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1999).

The evidence of record indicates that the appellant is 
employed full-time as a tour bus driver.  There is no 
evidence that either of her service-connected disabilities 
adversely impacts her employment.  At her hearing, the 
appellant indicated that none of her medical problems have 
prevented her from being promoted or have resulted in an 
alteration of her route.  Thus, the Board finds that the 
appellant's service-connected disabilities, in combination, 
are not of such character as to interfere with normal 
employability.  Accordingly, a 10 percent rating under 
38 C.F.R. § 3.324 (1999) is not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased (compensable) evaluation for a 
hemorrhagic cyst of the right ovary is denied.

Entitlement to a compensable rating under the provisions of 
38 C.F.R. § 3.324 (1999) for multiple, service-connected 
disabilities is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


